UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4717


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

MANOJ KUMAR JHA,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cr-00595-ELH-1)


Submitted:    March 31, 2015                  Decided:   June 4, 2015


Before NIEMEYER, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel J.     Wright, LAW OFFICE OF DANIEL J. WRIGHT, Rockville,
Maryland,    for Appellant.    Rod J. Rosenstein, United States
Attorney,    Martin J. Clarke, Assistant United States Attorney,
Baltimore,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a jury trial, Manoj Kumar Jha was convicted of

three counts of wire fraud, one count of mail fraud, one count

of    falsification      of     records,   and      one       count    of    theft     from   a

federal program.         The district court sentenced Jha to 36 months’

imprisonment      on     each    count   to       run   concurrently,            and   ordered

restitution in the amount of $68,078.31 to the National Science

Foundation    and      $37,648      to   the      Department          of    Defense.      Jha

appeals, challenging the district court’s denial of his motion

to suppress evidence and statements, denial of his request for a

hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978), and

denial of his motion in limine by which he sought to exclude

evidence of the content of a slide presentation shown during a

workshop he attended.             Jha also challenges the district court’s

determination of the amount of loss, and the restitution order.

Finding no error by the district court, we affirm.

       Jha moved to suppress evidence discovered as a result of

the   execution     of    a     search   warrant        concerning         his    work   email

address when the search warrant affidavit purported to establish

probable cause to search one address, but the warrant itself

listed   a   different        email   address.           No    relevant       evidence    was

discovered as a result of the execution of this search warrant.

Rather, the Government acquired the email evidence it sought

from another source.             Thus, any error by the district court in

                                              2
denying Jha’s motion to suppress evidence recovered from his

work email account was harmless.                See Hudson v. Michigan, 547
U.S. 586, 591 (2006) (quoting Wong Sun v. United States, 371
U.S. 471, 487-88 (1963)).

       Next, Jha challenges the district court’s denial of his

motion to suppress evidence discovered during the search of his

residence,     arguing   that    the    search    warrant    directed    to     his

business was overly broad because the scope of the search was

not limited to the basement of his home, from where he operated

his    business.     Because    all    public    documentation    as    to   Jha’s

company lists his home address as the address for the business,

without limitation such as floor designation or suite number, we

find no error in the district court’s determination that the

search warrant satisfied the requirement that it describe with

particularity the place to be searched.              See U.S. Const. amend.

IV; United States v. Owens, 848 F.2d 462, 463 (4th Cir. 1988)

(holding      that   search     warrant     satisfies       the   particularity

requirement if the description enables an officer to ascertain

and identify the place to be searched with reasonable effort).

       We also find no error by the district court in denying

Jha’s request for a hearing pursuant to Franks v. Delaware, 438
U.S. 154   (1978).    Jha    asserted    that    the     special    agent,   in

seeking a search warrant, failed to inform the magistrate judge

of the two different work email addresses Jha used and also

                                        3
failed to inform the magistrate judge that Jha’s business was

operated only from the basement of the home.

       To warrant a Franks hearing, the defendant must show that

the officer seeking a warrant omitted facts from the affidavit

with the intent to mislead or with reckless disregard to whether

the affidavit is misleading.                 United States v. Tate, 524 F.3d
449, 454 (4th Cir. 2008).               In light of the agent’s testimony

presented     at     the    suppression          hearing,      the    district         court

concluded that the agent exercised due diligence to determine

the current email address for Jha at his place of employment and

also to determine the particular address for Jha’s company.                               We

find no clear error in the district court’s findings that there

was no intent to deceive or reckless disregard for the truth

with   respect      to   the   search       warrant   affidavit        for   the       email

account or for the residence.                See United States v. Allen, 631
F.3d 164, 171 (4th Cir. 2011) (providing standard).

       Jha   also   challenges       the     district    court’s       denial      of    his

motion to suppress statements he made during the execution of

the search warrant at his home.                    He contends that he was “in

custody” and therefore should have been given the Miranda v.

Arizona,     384 U.S. 436    (1966),       warnings         prior   to        being

interviewed by the agents.

       The   district       court,     considering       the      totality        of    the

circumstances,       concluded       that    Jha   was   not    in    custody      at    the

                                             4
time, see Berkemer v. McCarty, 468 U.S. 420, 440 (1984), and

that    his        statements          were       voluntary       and       therefore           were

admissible.         See Oregon v. Mathiason, 429 U.S. 492, 495 (1977).

Viewing      the       evidence       in    the       light   most      favorable      to       the

Government, United States v. Davis, 690 F.3d 226, 233 (4th Cir.

2012), we agree with the district court’s determination that the

circumstances of Jha’s interview are distinguishable from those

in United States v. Hashime, 734 F.3d 278, 282 (4th Cir. 2013)

(finding      defendant         in    custody      in    home    during       search       warrant

after officers entered the home with great show of force, got

Hashime out of bed at gun point, led him downstairs and outside

in his boxer shorts, and then separated him from his family and

interviewed him for three hours in a small basement room), and

that   Jha    was      not   in      custody      at    the     time   of     the    interview.

Accordingly, the district court appropriately denied the motion

to suppress Jha’s statements.

       Jha asserts that the district court erred by denying his

motion in limine by which he sought to exclude evidence of the

content      of    a    slide     presentation          shown    during       a    workshop       he

attended.         The district court’s decision as to the admissibility

of evidence is reviewed for an abuse of discretion.                                        United

States v.         Cole,   631 F.3d 146,      153    (4th     Cir.       2011).        The

challenged        evidence       was       relevant     to    Jha’s     knowledge          of   the

qualifications for the grant for which he had applied.                                 Because

                                                  5
Jha was charged with misrepresenting his qualifications in an

application       for    grant      money    submitted       after       the    date    of     the

presentation, the district court did not abuse its discretion in

ruling that this evidence was admissible.

      Next,     Jha      challenges         the     14-level       enhancement          to     his

offense level based on the district court’s determination that

the amount of loss attributed to his crimes exceeded $400,000.

The   Government         asserted        that     actual     loss     was      $200,000        and

intended    loss      was    $500,000;       Jha    disputes        that    there      was     any

actual loss.

      The amount of loss for sentencing purposes “is the greater

of actual loss or intended loss.”                         U.S. Sentencing Guidelines

Manual § 2B1.1(b)(1), cmt. n.3(A) (2013).                           Notwithstanding the

actual     loss    amount,          we    conclude        that     the     district          court

appropriately       determined           that     the     intended       loss    from        Jha’s

scheme was $500,000 based on Jha’s conduct in having drafted the

Phase II grant application seeking to secure a grant in the

amount     of   $500,000,          using     the     same        information      and        false

representations he used in the prior two grant applications.

Accordingly,       the      court    did    not     err     in    determining       the       loss

amount.     See United States v. Allmendinger, 706 F.3d 330, 341

(4th Cir.), cert. denied, 133 S. Ct. 2747 (2013).

      Lastly, Jha challenges the restitution order imposed by the

district    court.           The    district        court’s       restitution       order       is

                                                6
reviewed for abuse of discretion.                   United States v. Leftwich,

628 F.3d 665, 667 (4th Cir. 2010).                  However, where, as here, the

defendant did not object to the amount of restitution ordered,

review is for plain error.               United States v. Seignious, 757 F.3d
155, 160 (4th Cir. 2014).

       Jha argued that he provided technical research reports in

exchange      for   the    award     of     grant    money       and     therefore    the

Government did not sustain any loss as a result of his conduct.

However, as the district court determined, the grant money was

not paid to Jha in exchange for his research reports, but rather

to promote collaborative research between small businesses and

research facilities.         Also, as a result of Jha’s student stipend

scheme, research funds from the Department of Defense alloted

for research purposes were instead diverted to Jha’s personal

benefit.      We find that the district court did not commit error,

much   less    plain      error,     in    finding        that   Jha     defrauded    two

government agencies and in the determination of the amount of

restitution owed.         See Seignious, 757 F.3d at 162.

       We affirm Jha’s conviction and sentence.                        We dispense with

oral   argument     because        the    facts     and    legal       contentions    are

adequately     presented     in     the    materials       before      this   court   and

argument would not aid the decisional process.

                                                                               AFFIRMED



                                            7